 



EXHIBIT 10.1
SECOND AMENDMENT TO CREDIT AGREEMENT
     THIS SECOND AMENDMENT TO CREDIT AGREEMENT dated as of July 5, 2007 (this
“Amendment”) by and among CRAWFORD & COMPANY, a Georgia corporation
(“Crawford”), and CRAWFORD & COMPANY INTERNATIONAL, INC., a Georgia corporation
(“International”; International and Crawford are collectively referred to herein
as the “Borrowers”, and each individually as a “Borrower”), the LENDERS party
hereto (the “Lenders”) and SUNTRUST BANK (“SunTrust”), as administrative agent
for the Lenders (in such capacity, together with its successors in such
capacity, the “Administrative Agent”).
     WHEREAS, the Borrowers, the Lenders and Administrative Agent are parties to
that certain Credit Agreement dated as of October 31, 2006 (as amended and in
effect on the date hereof, the “Credit Agreement”);
     WHEREAS, the Borrowers, the Lenders party hereto and the Administrative
Agent desire to amend certain provisions of the Credit Agreement on the terms
and conditions contained herein.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties hereto, the parties
hereto hereby agree as follows:
     Section 1. Amendments to Credit Agreement. Subject to satisfaction of the
conditions contained in Section 2 below, the parties hereto agree that the
Credit Agreement is modified as follows:
     (a) The Credit Agreement is hereby amended by adding the following new
defined terms to Section 1.1 thereof in the appropriate alphabetic order:
     “‘Second Amendment’ shall mean that certain Second Amendment to Credit
Agreement dated as of July 5, 2007 among the Borrower, International, the
Lenders party thereto and the Administrative Agent.”
     “‘Second Amendment Effective Date’ shall mean the date on which the
Administrative Agent declares that the Second Amendment is effective pursuant to
Section 2 of the Second Amendment.”
     (b) The Credit Agreement is hereby further amended by deleting the
definition of “Applicable Margin” and replacing it with the following:
     “‘Applicable Margin’ shall mean, as of any date, with respect to (a) all
Revolving Loans outstanding on any date and the Revolving LC Participation Fee,
as the case may be, the percentage per annum determined by reference to the
applicable Leverage Ratio in effect on such date as set forth in Section (a) on
Schedule I attached hereto, as adjusted and otherwise determined from time to
time in accordance with Section 2.16, (b) all Term Loans outstanding on any
date, (i) for the period from the Closing Date to but excluding the Second
Amendment

 



--------------------------------------------------------------------------------



 



Effective Date, 1.50% on Base Rate Loans and 2.50% on LIBO Rate Loans and (ii)
from and after the Second Amendment Effective Date, the percentage per annum
determined by reference to the applicable Leverage Ratio in effect on such date
as set forth in Section (b) of Schedule I attached hereto, as adjusted and
otherwise determined from time to time in accordance with Section 2.16.”
     (c) The Credit Agreement is hereby further amended by deleting Section 2.16
thereof and replacing it with the following:
     “Section 2.16 Effective Date for Adjustment to Applicable Percentage and
Applicable Margin.
     The Applicable Percentage and Applicable Margin with respect to Revolving
Loans and Revolving LC Participation Fees and, following the Second Amendment
Effective Date, with respect to the Term Loans, shall be determined and adjusted
quarterly on the date that is two Business Days after the date on which the
Borrowers provide the officer’s certificate in accordance with the provisions of
Section 5.1(c) (each “Margin Calculation Date”); provided, however that (i) the
Applicable Percentage and the Applicable Margin with respect to Revolving Loans
and Revolving LC Participation Fees from the Closing Date until the first Margin
Calculation Date subsequent to the Closing Date shall be at Level I (as set
forth in Section (a) of Schedule I), and, thereafter, such level shall be
determined by the then current Leverage Ratio, and (ii) if the Borrowers fail to
provide the officer’s certificate to the Administrative Agent by the date such
certificate is required to be delivered under Section 5.1(c), the Applicable
Percentage and the Applicable Margin with respect to Revolving Loans and
Revolving LC Participation Fees and, following the Second Amendment Effective
Date, with respect to the Term Loans, from such date shall be at Level I until
such time as an appropriate officer’s certificate is provided, whereupon the
level shall be determined by the then current Leverage Ratio. Except as set
forth above, the Applicable Percentage and the Applicable Margin with respect to
Revolving Loans and Revolving LC Participation Fees and, following the Second
Amendment Effective Date, with respect to the Term Loans, shall be effective
from one Margin Calculation Date until the next Margin Calculation Date.”
     (d) Schedule I of the Credit Agreement is hereby deleted and replaced with
Schedule I attached hereto.
     Section 2. Conditions Precedent. The effectiveness of this Amendment is
subject to receipt by the Administrative Agent of each of the following, each in
form and substance satisfactory to the Administrative Agent:
     (a) This Amendment, duly executed and delivered by the Borrowers, each Term
Loan Lender and the Administrative Agent;

- 2 -



--------------------------------------------------------------------------------



 



     (b) A Reaffirmation of Obligations under Loan Documents (the
“Reaffirmation”) duly executed by the Borrowers and each other Loan Party, in
the form of Exhibit A attached hereto; and
     (c) Evidence that all fees and expenses payable to the Administrative
Agent, in connection with this Amendment have been paid; and
     (d) Such other documents as the Administrative Agent on behalf of the
Lenders may reasonably request.
     Section 3. Representations. Each Borrower represents and warrants to the
Administrative Agent and the Lenders that:
     (a) Authorization. Each Borrower has the right and power, and has taken all
necessary action to authorize it, to execute and deliver this Amendment and to
perform its obligations hereunder and under the Credit Agreement, as amended by
this Amendment, in accordance with their respective terms. This Amendment has
been duly executed and delivered by a duly authorized officer of each Borrower
and each of this Amendment and the Credit Agreement, as amended by this
Amendment, is a legal, valid and binding obligation of such Borrower enforceable
against such Borrower in accordance with its respective terms except as (i) the
enforceability thereof may be limited by bankruptcy, insolvency or similar laws
affecting creditors rights generally and (ii) the availability of equitable
remedies may be limited by equitable principles of general applicability.
     (b) Compliance with Laws, etc. The execution and delivery by each Borrower
of this Amendment and the performance by each Borrower of this Amendment and the
Credit Agreement, as amended by this Amendment, in accordance with their
respective terms, do not and will not, by the passage of time, the giving of
notice or otherwise: (i) require any government action or violate any applicable
law relating to either Borrower; (ii) conflict with, result in a breach of or
constitute a default under the organizational documents of either Borrower, or
any indenture, agreement or other instrument to which either Borrower is a party
or by which they or any of their properties may be bound; or (iii) result in or
require the creation or imposition of any Lien upon or with respect to any
property now owned or hereafter acquired by either Borrower.
     (c) No Default. No Default or Event of Default has occurred and is
continuing as of the date hereof or will exist immediately after giving effect
to this Amendment.
     Section 4. Reaffirmation of Representations by Borrowers. Each Borrower
hereby repeats and reaffirms all representations and warranties made by such
Borrower to the Administrative Agent and the Lenders in the Credit Agreement and
the other Loan Documents on and as of the date hereof after giving effect to
this Amendment with the same force and effect as if such representations and
warranties were set forth in this Amendment in full.
     Section 5. Release. In consideration of the amendment contained herein, the
Borrowers hereby waive and release each of the Lenders, the Administrative Agent
and the Issuing Bank

- 3 -



--------------------------------------------------------------------------------



 



from any and all claims and defenses, known or unknown, with respect to the
Credit Agreement and the other Loan Documents and the transactions contemplated
thereby
     Section 6. Expenses. The Borrowers jointly and severally agree to reimburse
the Administrative Agent on demand for all reasonable out-of-pocket costs and
expenses (including, without limitation, attorneys’ fees) incurred by it in
negotiating, documenting and consummating this Amendment and the transactions
contemplated hereby.
     Section 7. Effect; Ratification. Except as expressly herein amended, the
terms and conditions of the Credit Agreement and the other Loan Documents remain
unchanged and continue to be in full force and effect. The amendments contained
herein shall be deemed to have prospective application only, unless otherwise
specifically stated herein. The Credit Agreement is hereby ratified and
confirmed in all respects. Each reference to the Credit Agreement in any of the
Loan Documents (including the Credit Agreement) shall be deemed to be a
reference to the Credit Agreement, as amended by this Amendment. It is the
intention and understanding of the parties hereto that this Amendment shall act
as an amendment to the Credit Agreement and shall not act as a novation of the
indebtedness evidenced by the Credit Agreement.
     Section 8. Miscellaneous. This Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may execute this Amendment by signing
any such counterpart and sending the same by telecopier, mail, messenger or
courier to the Administrative Agent. This Amendment shall be governed by, and
construed in accordance with, the law of the State of New York. This Amendment
shall be binding upon and shall inure to the benefit of the parties hereto and
their respective permitted successors and assigns.
     Section 9. Definitions. All capitalized terms not otherwise defined herein
are used herein with the respective definitions given them in the Credit
Agreement.
[Signature Pages Follow]

- 4 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to
Credit Agreement to be duly executed as of the date first above written.

                      BORROWERS    
 
                    CRAWFORD & COMPANY    
 
                    By:   /s/ J. R. Caporaso                
 
      Name:   Joseph R. Caporaso    
 
      Title:   Senior Vice President and Treasurer    
 
                    CRAWFORD & COMPANY             INTERNATIONAL, INC.    
 
                    By:   /s/ J. R. Caporaso                  
 
      Name:   Joseph R. Caporaso    
 
      Title:   Vice President and Treasurer    

[Signatures Continued on Following Pages]

 



--------------------------------------------------------------------------------



 



[Signature page to Second Amendment to Credit Agreement for
Crawford & Company and Crawford & Company International, Inc.]

                  LENDERS    
 
                SUNTRUST BANK,              as Administrative Agent, Issuing
Bank,              as Swingline Lender and as a Lender    
 
           
 
  By:    /s/ Timothy M. O'Leary    
 
     
 
Name: Timothy M. O'Leary
Title: Managing Director    

[Signatures Continued on Following Pages]

 



--------------------------------------------------------------------------------



 



[Signature page to Second Amendment to Credit Agreement
for Crawford & Company and Crawford & Company International, Inc.]

                      [REQUIRED LENDER SIGNATURES           ON FILE WITH
REGISTRANT]    
 
               
 
  By:                          
 
      Name:        
 
      Title:  
 
   
 
         
 
   

 



--------------------------------------------------------------------------------



 



Schedule I
APPLICABLE MARGIN AND APPLICABLE PERCENTAGE
(a) Applicable Margin for Revolving Loans and Applicable Percentage

                                      Applicable Margin for   Applicable        
    LIBO Rate Revolving   Margin for Base   Applicable Pricing       Loans and
Revolving LC   Rate Revolving   Percentage for Level   Leverage Ratio  
Participation Fees   Loans   Commitment Fee
I
  Greater than or equal                        
 
  to 3.25 to 1.00     2.25 %     1.25 %     0.50 %
 
                           
II
  Less than 3.25 to 1.00                        
 
  but greater than                        
 
  or equal to 2.50 to 1.00                                   2.00 %     1.00 %  
  0.375 %
 
                           
III
  Less than 2.50 to 1.00                        
 
  but greater than                        
 
  or equal to 1.75 to 1.00                                   1.75 %     0.75 %  
  0.375 %
 
                           
IV
  Less than 1.75 to 1.00                        
 
  but greater than                        
 
  or equal to 1.00 to 1.00                                   1.375 %     0.375 %
    0.375 %
 
                           
V
  Less than 1.00 to 1.00     1.00 %     0.00 %     0.25 %

(b) Applicable Margin for Term Loans

                      Pricing       Applicable Margin for   Applicable Margin
for Level   Leverage Ratio   LIBO Rate Term Loans   Base Rate Term Loans
I
  Greater than or equal to 2.50 to 1.00     2.25 %     1.25 %
 
                   
II
  Less than 2.50 to 1.00     2.00 %     1.00 %

 



--------------------------------------------------------------------------------



 



EXHIBIT A
REAFFIRMATION OF OBLIGATIONS UNDER LOAN DOCUMENTS
     Reference is hereby made to that certain Credit Agreement dated as of
October 31, 2006 among Crawford & Company, Crawford & Company International,
Inc., the Lenders a party thereto and SunTrust Bank, as Administrative Agent,
(as amended and in effect on the date hereof, the “Credit Agreement”;
capitalized terms used herein and not defined herein have the meanings ascribed
to such terms in the Credit Agreement).
     Each of the undersigned Loan Parties hereby (i) agrees that the amendments
contained in the Second Amendment to Credit Agreement dated as of the date
hereof shall not in any way affect the validity and/or enforceability of any
Loan Document, or reduce, impair or discharge the obligations of such Person
thereunder, (ii) reaffirms its continuing obligations owing to the
Administrative Agent and the Lenders under each of the other Loan Document
(including, without limitation, the Security Agreement, the Pledge Agreement,
the Collateral Assignment Agreement and the Subsidiary Guaranty Agreement) to
which such Person is a party, and (iii) confirms that the liens and security
interests created by the Loan Documents continue to secure the Obligations.
     Each of the undersigned Loan Parties hereby represents and warrants to the
Administrative Agent and the Lenders that: (a) the execution and delivery by the
Loan Parties of this Reaffirmation is within the power (corporate or otherwise)
and authority of the Loan Parties, has been duly authorized and approved by all
requisite action on the part of the Loan Parties, and does not and will not
contravene, breach or conflict with any provision of applicable law or any of
the charter or other organic documents of the Loan Parties, or any indenture,
agreement, instrument or undertaking binding on the Loan Parties; (b) this
Reaffirmation has been duly executed by the Loan Parties; and (c) the Loan
Documents remain in full force and effect and constitute the legal, valid and
binding obligations of the Loan Parties, enforceable in accordance with their
terms, except as limited by bankruptcy, insolvency, reorganization, moratorium
or similar laws relating to or affecting generally the enforcement of creditor’s
rights.
     This Reaffirmation shall be construed in accordance with and be governed by
the law of the State of New York.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the undersigned has duly executed and delivered
this Reaffirmation of Obligations under Loan Documents as of July 3, 2007.

                  CRAWFORD & COMPANY    
 
           
 
  By:   /s/ J. R. Caporaso    
 
      Name: Joseph R. Caporaso    
 
      Title: SVP and Treasurer    
 
                CRAWFORD & COMPANY INTERNATIONAL, INC.    
 
           
 
  By:   /s/ J. R. Caporaso    
 
      Name: Joseph R. Caporaso    
 
      Title: Vice President and Treasurer    
 
                CRAWFORD LEASING SERVICES, INC.         THE PRISM NETWORK, INC.
        CALESCO, INC.         CRAWFORD & COMPANY OF NEW YORK, INC.        
CRAWFORD & COMPANY HEALTHCARE MANAGEMENT, INC.         RISK SCIENCES GROUP, INC.
        QIRRA CUSTOM SOFTWARE, INC.         BROCKLEHURST MILLER, INC.        
BROCKLEHURSTS, INC.         DENEFAR LTD.         BROADSPIRE SERVICES, INC.      
  BROADSPIRE MANAGEMENT SERVICES, INC.         PILLAR SERVICES, INC.         THE
GARDEN CITY GROUP, INC.    
 
           
 
  By:   /s/ J. R. Caporaso    
 
      Name: Joseph R. Caporaso    
 
      Title: Treasurer    

 



--------------------------------------------------------------------------------



 



[Signature page to Crawford / Reaffirmation of Obligations
under Loan Documents dated as of July 3, 2007]

                  E-TRIAGE.COM, INC.    
 
           
 
  By:   /s/ R. Eric Powers, III    
 
      Name: R. Eric Powers, III    
 
      Title: Vice President & Secretary    
 
                CRAWFORD & COMPANY, L.P.    
 
           
 
  By:   CRAWFORD & COMPANY,    
 
      as General Partner    
 
           
 
  By:   /s/ J. R. Caporaso    
 
      Name: Joseph R. Caporaso    
 
      Title: SVP & Treasurer    
 
                CRAWFORD HEALTHCARE            MANAGEMENT OF NORFOLK        
   AND BALTIMORE, INC.         CRAWFORD S&R, INC.    
 
           
 
  By:   /s/ W. L. Beach    
 
      Name: William L. Beach    
 
      Title: Vice President & Secretary    

 



--------------------------------------------------------------------------------



 



[Signature page to Crawford / Reaffirmation of Obligations
under Loan Documents dated as of July 3, 2007]

                  CRAWFORD & COMPANY OF ILLINOIS    
 
           
 
  By:   /s/ David Stouffer    
 
      Name: David Stouffer    
 
      Title: Vice President    
 
                CRAWFORD & COMPANY OF FLORIDA    
 
           
 
  By:   /s/ Ronald E. Smith    
 
      Name: Ronald E. Smith    
 
      Title: President    
 
                CRAWFORD & COMPANY
     EMPLOYMENT SERVICES, INC.    
 
           
 
  By:   /s/ Matt C. Wilkinson    
 
      Name: Matt C. Wilkinson    
 
      Title: President    
 
                CRAWFORD & COMPANY OF CALIFORNIA    
 
           
 
  By:   /s/ Jeffrey Van Fleet    
 
      Name: Jeffrey Van Fleet    
 
      Title: President    

 